Citation Nr: 1527776	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  07-35 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral upper and lower extremity neuropathy or other neurologic symptoms of the extremities, claimed as secondary to service-connected benign brain tumor, status post operative.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 16, 2011, and from June 16, 2011.  

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals, brain tumor, status postoperative.

4.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from May 2004 to April 2005.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from March 2006, July 2006, March 2009, and February 2011 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A February 2011 rating decision denied a claim for TDIU.  Appeals for an increased initial evaluation for PTSD and for brain tumor residuals had already been perfected when the claim for TDIU was denied.  A TDIU claim is part of an increased rating claim when unemployability or marginal employment is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The denial of TDIU did not become final, and remains on appeal.  

The issues on appeal are more accurately set forth as listed on the title page of this decision.  This appeal has been previously Remanded by the Board, most recently in September 2012.

A statement of the case (SOC) addressing the claim of TDIU has not been issued, although the claim remains on appeal.  The Board has jurisdiction to remand that claim for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran testified at a personal hearing before the RO regarding the issues on appeal in May 2011.  The transcript of that hearing is associated with the claims files.  No additional hearing has been requested.

The appeal for an initial rating in excess of 30 percent for PTSD from June 11, 2011, and the appeal for TDIU, are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA examiners and providers have concluded that episodes of migratory paresthesias and weakness or paralysis of the extremities of variable onset and duration are not manifestations of a neurologic disability, but, rather, may be manifestations of a psychiatric disorder.  

2.  Following her April 2005 service separation, but prior to June 16, 2011, the Veteran had numerous jobs but was unable to retain employment for more than a few months at a time, lost custody of her children, was arrested for threatening a co-worker in 2008, and was hospitalized in 2008, 2009, and 2011 for treatment related to her service-connected psychiatric disability.   

3.  The only identified residuals of surgical treatment of a benign brain tumor prior to October 23, 2008, were the Veteran's subjective complaints of headaches and memory loss.  

4.  From October 23, 2008, the Veteran's residuals of surgical treatment of a benign brain tumor include objectively-identified visual-spatial deficits and deficits in recognition memory, naming memory, and verbal fluency, and those cognitive deficits are sufficiently separable from the symptoms of PTSD that a separate evaluation for traumatic brain injury (TBI) may be assigned.


CONCLUSIONS OF LAW

1.  The criteria for service connection for neurologic disability, claimed as bilateral upper and lower extremity disability or peripheral neuropathy, are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for an initial 70 percent evaluation for PTSD, but no higher schedular evaluation, are met through June 16, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2014). 

3.  The criteria for an evaluation in excess of 10 percent for residuals, benign brain tumor removal, are not met prior to October 23, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 38 C.F.R. §§ 3.321, 4.14, 4.124a, Diagnostic Code 8003 (2014).

4.  From October 23, 2008, criteria for a 40 percent evaluation for residuals, benign brain tumor removal, evaluated as residuals of a TBI rather than as residuals of a benign growth, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8045, 9411 (2014); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (as in effect from October 23, 2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she is entitled to service connection for neurologic disability which affects the extremities, causing weakness or paralysis at varying locations and of varying determination scratch that duration before resolving.  The Veteran also contends that she is entitled to an evaluation in excess of 10 percent for residuals of removal of a benign brain tumor.

In August 2004, about three months after the Veteran's induction into service, she sought treatment for back pain and spasm.  Conservative therapy did not decrease her pain.  During further evaluation, she was found to have bilateral inferior stress fractures of the pubic ramus.  She was treated with physical therapy and use of crutches, but she was not able to pass physical training tests following treatment.  Medical Board evaluation was conducted in November 2004.  In January 2005, the Veteran went absent without leave.  She reported that she left the base because she was raped.  She separated from service in April 2005 due to physical disability.

The Veteran presented with symptoms of headaches, initially diagnosed as sinusitis, a few weeks after her service separation.  She also complained of anxiety, nausea, difficulty sleeping, and other symptoms.  In June 2005, she sought emergency treatment for her headaches.  Computerized tomography (CT) examination revealed a lesion in the brain.  A suboccipital craniotomy was performed to drain a cyst in June 2005, and a second surgery, to excise the nodule, was performed in July 2005.  

The Veteran sought psychiatric treatment, and a diagnosis of PTSD with depression was assigned.  The provider who conducted VA outpatient evaluation in January 2006 assigned a Global Assessment of Functioning (GAF) score of 40.  In contrast, the examiner who conducted June 2006 VA examination assigned a GAF score of 60.  The examiner who assigned the higher GAF score in June 2006 noted that the Veteran was attending school, and working as a paralegal assistant, and was in contact with her children, attempting to gain custody from her ex-husband.  

However, her employment as a paralegal assistant ended in August 2006.  She was next employed from March 2007 to October 2007 through a temporary agency.  The Veteran regained custody of her children, but continued to be depressed and anxious.  She would go back to bed and sleep after the children left the house in the mornings.  She reported that her fiancée broke off the engagement.  The Veteran moved to live with her mother.  In November 2007, the Veteran reported that she had been to pass "tests" she needed to pass for work.  She stated that her short-term memory was not intact, and she could not remember the material covered in her employment training.  

VA examination in December 2007 revealed that the Veteran's flashbacks were still occurring, but were shorter.  She was sleeping "excessively" and remained somewhat irritable.  The examiner stated that the Veteran's symptoms were consistent with a cycling mood disorder.  The examiner concluded that the Veteran had bipolar disorder as well as PTSD.  The examiner noted that bipolar disorder had not been previously diagnosed.  The examiner assigned a GAF of 60 for PTSD and a GAF of 45 for bipolar disorder.

In early 2008, the Veteran sought medical evaluation for numbness of the hands.  That complaint resolved.  She then reported numbness in the left leg, which also resolved, followed by paralysis and anesthesia of the right lower extremity.  She was admitted for inpatient evaluation.  Tone in the left leg was normal, but the right leg had "almost no tone."  No neurologic explanation for the numbness and paralysis could be found.  A possible diagnosis of conversion reaction was assigned.  The Veteran initially required a wheelchair for mobility, but, over a period of weeks, the numbness resolved and the Veteran became able to walk again.  She declined to return for psychiatric treatment, stating she did not want to be on medications.  

In September 2008, the Veteran had an altercation with an individual at work, and pulled out a gun.  She threatened to kill herself and her male co-worker.  She was arrested and fired.  She went to jail for about 24 hours.  A GAF score of 45 was assigned on psychiatric evaluation.  She lost custody of her children as a result of this incident, and was prohibited from contact with her children.  
 
In early 2009, the Veteran married an individual she had known for only a short time; this marriage lasted a brief time.  The Veteran returned to her mother's home.  The Veteran was admitted to a hospital after apparently having a car accident, which she did not remember, but she did recall that she intentionally took an overdose of a medication.  The VA provider who evaluated her shortly after her March 2009 private discharge assigned a GAF score of 52.  

In May 2009, the Veteran presented with another episode of numbness of an extremity.  No neurologic lesion or impairment was identified.  This episode began to resolve later that same day.  GAF scores of 60 were assigned in September 2009 and in May 2010.  She had a brief period of holiday employment with UPS and then at Dunkin' Donuts.  

May 2010 VA examination for TDIU disclosed that the Veteran was again unemployed, and the person she was staying with was moving.  The examiner assigned a GAF score of 60.  She reported that she was afraid to drive since her 2009 motor vehicle accident and because was very poor at following directions.  

During VA examination in May 2010, the Veteran underwent neuropsychological testing.  The examiner found visual-spatial deficits, difficulty with expressive language skills, and difficulties with recognition memory.  The examiner noted that these deficits were consistent with the location of the Veteran's benign brain tumor.  

GAF scores of 60 were assigned in September 2010, and January 2011.  In April 2011, the Veteran was briefly admitted for hospitalization after having suicidal ideation.  She presented as detached from her surrounding and from her family or others.  On discharge, a GAF score of 60 was assigned.  Post-discharge, the Veteran initially participated in group therapy and individual therapy.  However, treatment notes after June 16, 2011 include only mental health treatment visit until VA examination in May 2013.  In 2011, the Veteran obtained employment at a car-rental company, part-time, and apparently retained that employment at the time of 2013 VA examinations.  

1.  Claim for service connection for neurologic disability of the extremities

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

As noted above, the Veteran sought evaluation in 2008 for complaints of numbness, first in the hands, then in the left leg.  These episodes of extremity numbness in the different extremities resolved without residuals.  In July 2008, the Veteran experienced paralysis of the right leg, became unable to walk, and required hospitalization.  No neurologic explanation for the symptoms of numbness in the extremities could be identified.  The neurologists concluded that the extremity numbness symptoms might be of psychiatric origin.

The examiner who conducted June 2013 VA noted that, since the July 2008 hospitalization, the Veteran had complained of intermittent unpredictable paresthesias involving the hands and feet which would affect one extremity at a time, resolve, then manifest in a different extremity.  The episodes after July 2008 were described as lasting from 5 minutes to 2 months.  The most recent such episode occurred a few weeks prior to the June 2013 VA examination, affected the right hand, and resolved after approximately 25 minutes.
  
The examiner who conducted July 2013 VA examination found no symptoms of numbness or weakness.  The examiner found no voiding dysfunction, no bowel abnormality, and no gait abnormality.  The Veteran's subjective muscle strength was equal in all extremities and described as 5/5.  There was no muscle atrophy.  The examiner found no evidence of neuropathy or other neurologic diagnosis affecting the extremities at the time of the July 2013 examination.  The examiner concluded that no residual neurological impairment related to the Veteran's previous brain tumor surgeries could be identified.  

The opinion expressed in the report of the July 2013 VA examination is consistent with all other evidence of record.  No provider has identified a specific neurologic deficit or assigned a diagnosis during the lengthy pendency of this claim which could explain the Veteran's migratory extremity symptoms.  In the absence of a diagnosis of a neurologic disorder or deficit for the Veteran's extremity symptoms, the Board is not authorized to grant service connection for a neurologic disability of the extremities.  

In her August 2009 substantive appeal, the Veteran argued that it was unfair to deny service connection for a neurologic disability of the extremities simply because the cause of the migratory, recurring numbness of the extremities was unknown.  The Board notes the Veteran's argument that, regardless of the cause, she has the symptoms, and those symptoms affect her life.  

As discussed further, below, some providers have attributed the migratory extremity disability to the Veteran's service-connected psychiatric disability.  There is no contradictory medical evidence.  Therefore, the Board has considered these symptoms in the functional evaluation of the Veteran's service-connected psychiatric disability.  

Claims for increased initial ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

2.  Claim for initial evaluation in excess of 30 percent for PTSD

The Veteran's PTSD is rated under Diagnostic Code 9411.  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

To demonstrate entitlement to a 70 percent evaluation, the evidence must show deficiencies in most areas and such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene. 

A total (100 percent) rating is warranted for total social and industrial impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for one's own occupation or own name. 

Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms.  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

The Veteran sought service connection for PTSD soon after her service discharge.  The report of a June 23, 2005 VA general medical examination reflects that the Veteran was taking Zoloft, among other medications, and was in treatment with a counselor and a psychiatrist.  The Veteran complained of anxiety, nausea, inability to sleep, and headaches.  However, there is no record of evaluation of the severity of the Veteran's psychiatric disability prior to June 2005, when the benign brain tumor was found.  No record of psychiatric treatment during the period of the Veteran's brain tumor treatment and recovery are associated with the record.  

At an initial VA psychiatric evaluation in January 2006, the VA provider assigned a GAF score of 40.  A GAF score of 40 contemplates some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran PTSD was manifested at this level of severity since her service separation, even though clinical records which show the severity of PTSD during that period are not associated with the record.  

At the time the GAF score of 60 was assigned, in June 2006, the Veteran was attending classes for vocational training as a paralegal, was working as a paralegal assistant, and was in the process of attempting to regain custody of her children.  However, the Veteran was unable to sustain functioning at that level.  Her employment and her classes ended a few months after the GAF score of 60 was assigned.  The Veteran did succeed in regaining custody of her children, but, when she did, her relationship with her fiancée suffered, and the engagement ended.  The Veteran was not again employed until March 2007.  When that job ended, the Veteran moved several states away to live with her mother.  These involuntary changes in the Veteran's life reflect that she was having difficulties with relationships, reliability, and productivity.  

The examiner who evaluated the Veteran in December 2007 opined that the Veteran's PTSD had improved, giving the Veteran a GAF score of 60 for PTSD.  However, this examiner assigned a second axis I diagnosis, bipolar disorder, and opined that the Veteran's level of functioning with that disorder was limited to a GAF score of 45.  The Board notes that other providers have not assigned that diagnosis; the Veteran has been treated for PTSD and for depression secondary to PTSD by her treating providers.  The evidence that the Veteran had a psychiatric disability other than PTSD, with secondary depression, is not persuasive, but the Board the accuracy of the GAF score of 45 as the level of the Veteran's functioning.  Attributing that level of functioning to the Veteran's service-connected psychiatric disability is consistent with continuation of a 70 percent evaluation.  

Soon after the December 2007 VA examination, the Veteran complained of paresthesias and weakness in her hands.  In July 2008, after reporting that numbness and other symptoms in the upper extremities had resolved, without residuals, the Veteran required hospitalization because of paralysis of the right leg.  She was unable to work, and required her mother's assistance to care for her children.  As noted above, treating providers were unable to attribute the right leg loss of motor tone to any disorder other than a conversion reaction.  As the conversion reaction has not been dissociated from the service-connected psychiatric disability, the Board finds that the Veteran's 2008 extremity symptoms and July 2008 hospitalization must be attributed to her service-connected PTSD.  Assuming that right leg paralysis was a manifestation of service-connected psychiatric disability, continuation of a 70 percent evaluation is warranted.

The Veteran returned to work after she relearned to walk, progressing from a wheelchair to a walker and then to independent ambulation.  In September 2008, she threatened a co-worker with a gun, and threatened to commit suicide, at work.  She lost her job, was arrested, and lost custody of her children.  She was apparently ordered by the court system not to have any contact with her children.  After this incident, the Veteran has not again found employment as a paralegal.  She has been unable to re-establish contact with her children.  

In early 2009, she remarried.  She had known the individual only a short time.  That marriage lasted only about a month.  The Veteran became depressed when the marriage fell apart, and required hospitalization in March 2009 after an apparent suicide attempt and automobile accident.  

The evidence as to the Veteran's judgment and functioning is consistent with a 70 percent rating during this period.  

The Veteran was unable to find a stable job in 2010.  She had no car, and reported that she was too fearful to drive.  She did not have her own place to live; she reported that she was staying with a friend.  She reported that she might become homeless.  The GAF scores of 60 assigned in 2010 by VA examiners and VA providers suggest that the Veteran's functioning had improved.  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  However, the Veteran did not hold a job for more than a few months during this period, she remained under court supervision, did not have a stable living situation, and remained unable to contact or see her children.  The Board is not persuaded that the Veteran's actual functioning improved, although she did not attempt suicide or commit a criminal offense after her March 2009 hospital discharge.  

In early 2011, the Veteran's symptoms of PTSD and depression became more severe.  The Veteran again required hospitalization, in April 2011, for suicidal thoughts.  Thus, although some improvement in the Veteran's reported symptomatology was reported in 2010, the Veteran was unable to translate her apparent improvement into a stable employment or family situation or sustained improvement.  Because the "improvement" in symptoms noted by providers in 2010 was not sustained, and since the Veteran again required hospitalization in April 2011, the Board finds that the 70 percent evaluation remained appropriate during this period.  

Records of the Veteran's mental health treatment after June 16, 2011 are incomplete, but it appears that the Veteran maintained the same employment, at a rental-car company, part-time, for a period of more than one year.  The Veteran remarried; this relationship apparently continues, and she and her husband have a baby.  The Veteran has apparently established good relationships with her stepchildren.  The evidence suggests that the Veteran's functioning has improved since June 16, 2011, but is not sufficiently detailed to show when the Veteran's symptoms improved and whether apparent improvement was sustained.  Further development of the evidence of severity of service-connected psychiatric disability after June 16, 2011, is discussed in the Remand, below.

The Veteran's functioning as whole following her 2005 service discharge and prior to June 16, 2011, showed "deficiencies in most areas" for purposes of VA benefits.  As to school, she was apparently unable to pass tests required for additional occupational opportunity.  She was engaged in 2006, but that engagement was broken after she obtained custody of her two children.  She lost the jobs she was able to obtain.  She moved in with her mother, but, within about 6 months, was hospitalized for her service-connected psychiatric disability.  A few months later, in September 2008, she lost custody of her children, was fired from her employment, and was arrested as a result of a conflict at work with a co-worker.  She was hospitalized after a suicide attempt in 2009 and after to suicidal ideation 2011.  

These facts demonstrate that the Veteran had difficulty with school, family relationships, and work, and had impaired judgement and impulse control, as well as recurring suicidal ideation, consistent with a 70 percent evaluation, with resolution of reasonable doubt in the Veteran's favor.  

The Veteran did not manifest gross impairment in thought process or communication, as would be consistent with a rating in excess of 70 percent for psychiatric disability.  In fact, several examiners and providers assigned GAF scores of 60, which, as noted above, is indicative of moderate symptoms at worst.  DSM-IV, supra.  The examiners and providers did not observe or describe grossly inappropriate behavior.  Although the Veteran acted on suicidal thoughts at least once, and had suicidal thoughts on additional occasions, the fact that these two episodes were over the entire 10-year pendency of the claim.  This is contradictory to a finding that the Veteran was a persistent danger to herself as would be indicative of total disability.  The Veteran had a serious conflict with a co-worker on at least one occasion, but no provider has indicated that she is a persistent danger to others.  

The Veteran had persistent flashbacks, but not persistent delusions or hallucinations, according to providers, although she did report auditory hallucinations at least once.  The Veteran had difficulty performing activities of daily living in July 2008, when she had paralysis of the right leg, but those symptoms resolved after hospitalization and physical therapy.  The Veteran was disoriented to place and time briefly during a September 2008 incident at work and at the time of a suicide attempt in March 2009, but the treatment records otherwise objectively reflect that the Veteran was oriented to person, place, and time.  The Veteran reported occasional blackouts, but only the episodes in September 2008 and March 2009 were reported to medical providers.  

Thus, episodes of inability to perform activities of daily living and disorientation were each of brief duration.  The Veteran's symptoms episodically met at least one symptom consistent with a total evaluation, but the episodes of such severe symptoms did not persist.   The criteria for a total schedular (100 percent) evaluation were not met prior to June 16, 2011.  An increase in the initial evaluation assigned for PTSD to 70 percent is warranted, but no higher evaluation, prior to June 16, 2011.  

3.  Claim for evaluation in excess of 10 percent for brain tumor residuals

A June 23, 2005 VA examination report outlines the Veteran's complaints of headaches and recent treatment for sinusitis.  Radiologic examination of the sinuses disclosed an abnormality in the brain.  Additional diagnostic testing was conducted, and, the following day, a small cyst in the Veteran's brain was identified.  

The Veteran asserts that her brain tumor might have been diagnosed earlier if her symptoms had not been attributed to depression following the military sexual assault.  The Veteran was diagnosed with a hemangioblastoma and underwent a suboccipital craniotomy in June 2005.  A residual enhancing nodule was found on MRI and the Veteran had a second surgery in July 2005.  By a rating decision issued in March 2006, the Veteran was awarded service connection for residuals, removal, benign brain tumor.  The Veteran's disability residual to excision of a hemangioblastoma was rated under 38 C.F.R. § 4.124a, DC 8003.  DC 8003 provides a minimum 60 percent rating for benign new growth in the brain, and residuals are rated according to the appropriate rating criteria, with a minimum rating of 10 percent.  38 C.F.R. § 4.124a, DC 8003.  

In this case, no specific neurologic or other residuals of the brain benign brain tumor excision were identified, so a 10 percent evaluation was assigned, in light of the Veteran's continued complaints of headache.  The Veteran also complained of memory loss and difficulty with test-taking.  See November 2007 VA Form 9, substantive appeal, and attached statement.  In essence, the Veteran contends that the residuals of her service-connected benign brain tumor should be evaluated as a traumatic brain injury (TBI).

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders.  This action provided detailed and updated criteria for evaluating residuals of TBI.  The revised provision of the Rating Schedule applies to all applications for benefits received by VA on or after October 23, 2008.  Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 Fed. Reg. 54,693 (September 28, 2008).  An individual whose claim was rated under the prior criteria may request evaluation under the amended criteria.  The Veteran's contentions throughout the appeal raise such a request.

At the time of the VA examination conducted in May 2010, the examiner conducted psychometric testing of cognitive functions, including testing for list learning, story memory, line orientation, picture naming, trail-making, visual organization, naming, figure recall, and similar cognitive functions.  The lengthy testing disclosed "generally intact cognitive functioning," especially for auditory recall, immediate and short-term recall, and executive functioning, and receptive speech.  The examiner opined that the Veteran had mild impairment of visual attention functioning and verbal fluency and severe impairment of naming, visuospatial skills, and recognition skills.  The examiner concluded that the Veteran's identified deficits were consistent with the area of the tumor excision. 

The examiner who conducted July 2013 VA examination referenced the May 2010 testing, but concluded that the Veteran exhibited "no cognitive or visio-spatial or speech symptoms" on examination.  This opinion is negative to a finds that the Veteran's residuals of her brain surgeries result in any manifestation that may be evaluated as a TBI, and the RO did not apply the provisions of DC 8045, because the criteria for rating TBI apply only if the symptoms of the psychiatric condition can be clearly separated from the TBI-specific cognitive impairment.

The report of the May 2010 VA psychometric testing in the most persuasive evidence of record, since the report of that examination lists each test conducted, lists the type of brain function that each test is designed to evaluate, and provides raw scores and percentile data for the accuracy of the Veteran's responses.  No other examiner provided a specific list of testing conducted or a list of the cognitive functions testing was designed to evaluate.  The May 2010 report is the most persuasive evidence of record because of the detailed nature of the testing conducted.  The VA examiner who provided the May 2010 report concluded that the Veteran's cognitive function were "generally intact," but identified three functions for which the Veteran scored at the 9th percentile or below, identified as naming skills, visuospatial skills, and recognition skills.  The examiner characterized these deficits as "severe."  The examiner also identified as mildly impaired the Veteran's visual attention and verbal fluency skills.  

DC 8045 sets forth three main areas of dysfunction that may result from TBI and have profound effects on functioning: 1) emotional/behavioral; 2) cognitive (which is common in varying degrees after TBI);and, 3) physical.  In this case, a diagnosis of PTSD is assigned, and emotional/behavioral dysfunction is evaluated under § 4.130, DC 9411.  Here, the Veteran's PTSD is, as set forth above, ratable at 70 percent, for the period prior to June 16, 2011.  The record discloses no aspect or symptoms of the Veteran's emotional or behavioral function listed for evaluation under TBI that has not been considered as part of the rating for PTSD.  This criterion for evaluating does not supports a separate evaluation in excess of the 10 percent evaluation already assigned under DC 8003.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Cognitive impairment and subjective symptoms are categorized into facets of memory, attention, concentration and executive function; judgment; social interaction; orientation; motor activity; visual-spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.  For each category, a numerical designation for the severity of cognitive impairment is to be assigned, based on the rating criteria.  A 100-percent evaluation is warranted if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the disability evaluation based on the level of the highest facet, with a 70 percent evaluation if a facet is scored as level 3, a 40 percent evaluation if a facet is scored as level 2, and a 10 percent evaluation if no facet is scored above level 12.  The facet categorized as "memory, attention, concentration and executive function" is evaluated as follows: 

1...A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing. 

2...Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment. 

3...Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment. 

Total...Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

Numerical designations for the severity of visual spatial orientation are assigned as follows:
1...Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system). 

2...Moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS (global positioning system). 

3... Moderately severely impaired. Gets lost even in familiar surroundings, unable to use assistive devices such as GPS (global positioning system). 

Total: Severely impaired. May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

As noted above, objective testing in this case revealed deficits with naming skills, visuospatial skills, recognition skills, visual attention and verbal fluency skills.  The examiner described the visual attention and verbal fluency skills deficits as mild.  Level 2 is designated if there are complaints of memory loss, so as to meet level 1, with objective evidence on testing.  

Although the examiner described the Veteran as severely impaired in visual-spatial skills, a designation in excess of level 2 is warranted only if the Veteran gets lost in familiar surroundings and is unable to use an assistive device such as a global positioning system (GPS).  Neither the Veteran nor any provider has indicated that the Veteran gets lost in familiar surroundings.  The Veteran was employed at UPS at one time and as a salesperson without a fixed office at another time.  The Veteran was able to move several times during the pendency of this appeal, without reports of increased difficulty getting lost or requiring assistance to go to medical appointments.  The facts are not consistent with a designation above level 2 for this facet of cognitive impairment.  

A level 2 designation for any facet of cognitive impairment warrants a 40 percent evaluation for TBI.  In this case, the facts suggest that the Veteran's cognitive impairments are so subtle that most examiners and providers don't detect the impairments.  Nevertheless, as the Veteran meets the criterion for a level 2 designation for at least one facet, a 40 percent evaluation for TBI is warranted, from the effective date of the regulatory amendment which authorizes TBI evaluation for cognitive impairment, that is, October 23, 2008.  The Board notes that the symptoms encompassed by the 10 percent rating for DC 8003 overlap with symptoms ratable under one of the facets of cognitive impairment.  Therefore, the 40 percent evaluation under DC 8045 overlaps with the rating under DC 8003.  Since only one evaluation may be assigned for the same symptoms, see 38 C.F.R. § 4.414, the 10 percent evaluation under DC 8003 ends when the 40 percent rating under DC 8045 begins.  

In her 2013 statement, the Veteran asserted that she was entitled to a higher rating for her brain tumor removal residuals because she has neck pain.  The Veteran stated that she was advised by a VA chiropractor that neck pain was a residual of the surgical treatment of the brain tumor.  May 2012 through July 2012 VA chiropractic clinical notes do not include an opinion from any chiropractor provider as to the etiology of the Veteran's neck pain.  The chiropractic providers noted the Veteran's history, including of brain tumor excision, but the treatment notes do not appear to link any portion of the Veteran's history to her current neck pain.  The chiropractic clinical records do not support the Veteran's allegation that surgical treatment of a benign brain tumor is the cause of current neck pain.  

An evaluation in excess of 10 percent under DC 8003, prior to October 23, 2008, must be denied.  The liberalizing revision of DC 8045 allows an increased evaluation to 40 percent for the Veteran's TBI, but the Board is precluded by law from granting that increased rating prior to October 23, 2008, the effective date of the liberalizing provision.  

Extraschedular evaluation

Additionally, with respect to each claim for an increased initial disability rating, the Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is required.  Such referral is required if the applicable rating criteria fail to contemplate or encompass all social and occupational impairment resulting from a service-connected disability.  In this case, the criteria for rating PTSD and TBI disabilities encompass all symptoms of disability the Veteran manifested.  Higher ratings are available, but the Veteran did not manifest the increased symptoms required for the higher ratings.  The assigned schedular ratings are, therefore, adequate.  Referral for extraschedular consideration for a staged rating for PTSD in excess of 70 percent prior to June 16, 2011, or for staged ratings for residuals of removal of a benign brain tumor in excess of 10 percent prior to October 23, 2008, or in excess of 40 percent from October 23, 2008, is not required.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Further, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's claim of entitlement to TDIU is addressed in the Remand, below.  Entitlement to an extraschedular rating based upon the combined effect of multiple conditions is deferred until the claim for TDIU is adjudicated.  

Duty to assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  In this case, the Veteran's claims for increased initial ratings for PTSD and brain tumor residuals arise following an initial grant of service connection.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Thus, no further notice is required as to these two claims.  

After Veteran submitted her 2008 claim for service connection for a neurologic disorder, a letter which advised the Veteran of the criteria for service connection was issued in September 2008.  The Veteran's responses since the issuance of that letter, and the March 2009 rating decision which denied the claim, demonstrate that the Veteran understood the criteria for service connection and understood why the claim was not granted.  

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  The record does not show any defect in the timing or content of notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A hearing officer who chairs a personal hearing has a duty to fully explain the issues and a duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2).  During the 2011 hearing before the RO, the Veteran's testimony and the questions from the hearing officer focused on the elements necessary to substantiate the claims on appeal at that time.  Each duty to the Veteran outlined was met during the 2011 personal hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, except as to the claims addressed in the Remand, below.  VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims addressed in this decision, including in 2005, 2006, 2008, 2010, and 2013.  The Board notes that the Veteran's representative contended that the report of the May 2013 VA PTSD examination was not associated with the claims files.  That report is located in the Veteran's Virtual VA electronic file, somewhat misleadingly identified as a July 8, 2013 CAPRI document.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additional development of these claims would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The appeal for service connection for bilateral upper and lower extremity neuropathy or other neurologic symptoms, claimed as secondary to service-connected benign brain tumor, status post operative, is denied.

An increase from a 30 percent initial rating to a 70 percent initial rating for PTSD, prior to June 16, 2011, is granted, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.  

Prior to October 23, 2008, an initial evaluation in excess of 10 percent for residuals, brain tumor, status postoperative, is denied, but an increase from 10 percent to 40 percent in the initial rating from October 23, 2008, is granted, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.  


REMAND

While the Board has granted a 70% evaluation prior to June 16, 2011, records of treatment of the Veteran's PTSD after June 16, 2011 appear incomplete, but it appears the PTSD condition may have improved.

In particular, the Veteran was hospitalized for suicidal thoughts in April 2011.  The records associated with the claims file reflect only two GAF scores from June 16, 2011 to the present.  The records indicate a GAF score assigned in June 2012 and one assigned on VA examination for PTSD conducted in May 2013.  The Veteran's symptoms of psychiatric disability were described as mild at the time of the May 2013 VA examination, and the two GAF scores assigned after June 16, 2011 are consistent with mild symptoms.  

The assigned GAF scores in 2012 and 2013 suggest that the Veteran's PTSD symptoms were less severe than prior to June 16, 2011.  However, the clinical records do not demonstrate when the Veteran's PTSD symptoms, such as suicidal thoughts, became less severe; the clinical records currently associated with the claims file do not demonstrate whether improvement was sustained.  

Simply stated, it appears, following many problems with her PTSD prior to June 16, that this condition has improved.

All available VA records which might shed light on the Veteran's treatment during this period, to include VA pharmacy records which disclose medication refills, would be obtained and to include records reflecting the Veteran's solution to potential homelessness reported in July 2012.  If the additional records after June 16, 2011 are insufficient to establish the duration and severity of symptoms and functional loss due to PTSD after June 16, 2011, medical opinion should be obtained.  

Given the increased initial evaluations assigned for PTSD, prior to June 16, 2011, and for TBI after October 23, 2008, the Veteran's claim for TDIU, initially denied in a February 2011 rating decision, should be readjudicated, after development and issuance of an SOC.  

In particular, the Veteran is advised that she may submit financial records to demonstrate that she was unable to earn substantially gainful wages as a result of her service-connected disabilities, so as to meet the criteria for TDIU, even though she sporadically worked.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's complete VA psychiatric records from June 16, 2011 to the present should be obtained, to include records of medications prescribed and refilled, as well as records related to potential homelessness in July 2012, or other possibly relevant records.

2.  Furnish the Veteran and her representative notice addressing entitlement to TDIU.  

3.  The Veteran should be asked to identify any non-VA clinical or non-clinical records relevant to show the severity and duration of PTSD symptoms after June 16, 2011, to include employer statements, employment clinical records, non-VA pharmacy records, records of earnings, and the like.

4.  A medical opinion as to the severity of PTSD symptoms from June 16, 2011, to the present should be obtained.  The examiner should be asked to describe any fluctuations in functioning demonstrated during the period from June 16, 2011.

5.  Develop and adjudicate the issue of entitlement to TDIU, and the correct rating for her PTSD from June 16, 2011, after the Veteran is afforded an opportunity to provide earning records, tax records, employer statements, and the like.  

6.  In readjudicating the appeal, the AOJ should note that this is a complex case which is a continuation of claims the Veteran first filed in 2005, nearly 10 years ago.  Every effort should be made to fully develop each claim and to readjudicate the claim as expeditiously as possible.  

After completing the above, and any other development deemed necessary, readjudicate the claim or claims remaining on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


